IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
                                     No. 06-10258
                                                                                September 17, 2007
                                   Summary Calendar
                                                                              Charles R. Fulbruge III
                                                                                      Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

v.

MICHAEL SCOTT TOWNSEND,

                                                  Defendant-Appellant.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 1:05-CR-65




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*


       The Federal Public Defender appointed to represent Michael Townsend
has moved for leave to withdraw and has filed a brief in accordance with Anders


       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 06-10258

v. California, 386 U.S. 738 (1967). Townsend has not filed a response. Our inde-
pendent review of the record and counsel’s brief discloses no nonfrivolous issue
for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the appeal is
DISMISSED. See 5TH CIR. R. 42.2.




                                       2